Citation Nr: 1402100	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-35 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the Veteran's service-connected left ankle disability.  

3.  Entitlement to service connection for degenerative joint disease of the lower back (low back disability), to include as secondary to the Veteran's service-connected left ankle disability.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left ankle disability.  

5.  Entitlement to a compensable rating for a left ankle disability.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in October 2011; a transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for degenerative joint disease of the lower back and a right knee disability, and entitlement to a compensable disability rating for a left ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed June 1976 rating decision denied the Veteran service connection for a bilateral foot disability, based essentially on findings that it was not shown that he had a current foot disability related to his active service; a May 1992 decisional letter and an August 1995 rating decision continued to deny the claim.  

2.  Evidence received since the June 1976 rating decision, and a May 1992 decisional letter and an August 1995 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim; or raise a reasonable possibility of substantiating the claim.  

3.  A current diagnosis of a disability of either hip is not shown.  


CONCLUSIONS OF LAW

1.  The June 1976 rating decision, and the May 1992 decisional letter and August 1995 rating decision, that denied service connection for a bilateral foot disability, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Regarding the new and material bilateral foot disability claim and a bilateral hip disability claim, the Board finds that an October 2008 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) and for claims to reopen in accordance with Kent, including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  A medical opinion regarding the Veteran's claim for a bilateral foot disability is not required because new and material evidence to reopen the finally adjudicated claim has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  Likewise, the Veteran was not afforded a VA examination as to the claim for a bilateral hip disability, but none is required because there is no evidence of a bilateral hip disability other than pain, which, by itself, is not subject to service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran was also afforded a hearing before a VLJ at which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms prior, during and since service.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

New and Material Bilateral Foot Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a bilateral foot disability.  Historically, a June 1976 rating decision denied the Veteran's claim for service connection for a bilateral foot disability, essentially based on findings there was no current evidence of a disability related to his active service.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Such decision was continued in an unappealed May 1992 decisional letter and August 1995 rating decision.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a bilateral foot disability was received prior to the expiration of the appeal period stemming from the June 1976 rating decision or the May 1992 decisional letter and August 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran repeatedly has alleged that his bilateral foot disability began while he was in the military.  The Veteran's service treatment records show complaints of foot pain, and show diagnoses of corns on the feet and athlete's feet.  On March 1976 separation report of medical history, the Veteran denied foot trouble and on medical examination, his feet were normal on clinical evaluation.  VA treatment records show that the Veteran was hospitalized at Murfreesboro, Tennessee VA Medical Center (VAMC) from November 1991 to March 1992 after being sent from the Chattanooga, Tennessee clinic with a chief complaint of being depressed and suicidal, and a history of alcohol and drug abuse.  It was noted that he used Lotrimin Cream for bilateral tinea pedis (i.e., athlete's feet), and he was referred to a podiatrist for calluses of both feet, which were trimmed and debrided.  The diagnoses included tinea pedis, bilaterally.  A January 1995 VA treatment record noted the Veteran had corns and calluses of both feet.  

The evidence added to the record since the June 1976 rating decision and the May 1992 decisional letter and August 1995 rating decision include VA treatment records showing the Veteran has had surgery on the fourth and fifth digits of both feet, has had calluses trimmed from both feet, and has diagnoses of bilateral hammertoe, corns and callosities, bilateral pes planus, and metatarsus varus.  The record also includes the Veteran's October 2011 testimony that he had foot problems during his active service, which included corns and calluses.  He also testified about a post service private doctor he saw who told the Veteran the boots he wore were holding the growth of his feet back, requiring some sort of operation.  (This was apparently in 1980, transcript, page 9.)  

Since the interaction with the private doctor was a post service event, and it described post service facts, it does not show disability related to service.  Thus, while the evidence added to the record since the June 1976 rating decision and the May 1992 decisional letter and August 1995 rating decision shows variously diagnosed disabilities of the Veteran's feet, there is no evidence that such disabilities are related to the Veteran's service, which was the basis for the prior denial of his claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that no new and material evidence to reopen the claim of service connection for a bilateral foot disability has been submitted, and the claim must be denied.  

Service Connection Bilateral Hip Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show no complaints, treatment, findings, or diagnosis relating to a disability of either hip. 

The instant claim for service connection for a bilateral hip disability was filed in February 2008.  

Post-service treatment records include VA treatment records showing the Veteran's complaint of bilateral hip pain.  See, e.g., December 2007 report noting the Veteran's complaint of hip pain; see also April 2009 report noting the Veteran's complaint of chronic left hip pain.  

At the October 2011 video conference hearing, the Veteran testified that he has been told that his hip problems result from his lower back condition.  Notably, he did not testify that he had been told that he had an underlying hip disability.  

On review of the evidence above, the Board finds no evidence that the Veteran currently suffers from any underlying bilateral hip disability.  The Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, there is no disputing the Veteran has complained of bilateral hip pain since service.  The Veteran is competent to report hip pain.  However, there is no evidence that the Veteran has an underlying disability entity manifested by hip pain, and, such alone is not a "disability" for VA compensation purposes.  Consequently, the claim must be denied.  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a bilateral foot disability, the appeal is denied.  

Entitlement to service connection for a bilateral hip disability is denied.  


REMAND

After careful review of the record, the Board finds that the Veteran's claim for a compensable rating for his service-connected left ankle disability, and entitlement to service connection for degenerative joint disease of the lumbar spine and right knee disability, must be remanded for further development.  

At the October 2011 video conference hearing, the Veteran testified that his left ankle disability has worsened.  Specifically, he testified that he has instability in his left ankle, and that he has worn an ankle brace on-and-off for multiple years.  The most recent VA examination was conducted in June 2008.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this issue must be remanded.  

Regarding the claims of service connection for degenerative joint disease of the lower back and for a right knee disability, the Veteran should be examined for VA purposes, and any ongoing medical treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should, physically or electronically, associate with the claims file VA treatment records pertaining to the Veteran's left ankle, right knee and lower back that are dated from April 2013.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected left ankle disability, to include the nature, extent and severity of his symptoms.  

He should also be invited to submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service lower back and right knee symptoms, as well as any relationship between these disabilities and his left ankle disability.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. After the above has been completed, the RO should schedule for a VA examination to determine the current nature, onset and likely etiology of any low back and right knee disability found to be present.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not any diagnosed low back and right knee disability is related to or had its onset in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current low back and right knee disabilities were caused or aggravated by his service-connected left ankle disability.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Obtain a VA examination to determine the current severity of the Veteran's service-connected left ankle disability.  The claims file should be made available and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  

Diagnostic studies should include x-rays to ascertain whether there is associated arthritis of the left ankle.  The studies should also include ranges of motion of the left ankle (that note any excursion of motion accompanied by pain).  The examiner should identify any objective evidence of pain and, to the extent possible, assess the limitations due to pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also note any instability or weakness.  

The examiner should explain the rationale for all opinions expressed.  

5. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


